Same Case — On a Re-heaRing.
Land, J.
The only evidence offered by defendant to prove his reconventional demand, related to damages alleged to have resulted from the delay of plaintiff in completing the repairs of the schooner. This delay and the damages consequent thereon were known to defendant before his final settlement with plaintiff on the 5th of April, 1857.
If there was a defect in the repairs, discovered after the settlement, no evidence of the fact was offered on the trial. Nor was there allegation or proof of error in the settlement.
Re-heáring refused.